         Case 4:17-cv-00904-JST Document 135 Filed 12/27/19 Page 1 of 4




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: 17-cv-00904-JST

Date case was first filed in U.S. District Court: February 22, 2017

Date of judgment or order you are appealing:                       12/17/2019 (Judgment)
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Lil' Man In The Boat, Inc.




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
Ongaro PC

1604 Union Street

City: San Francisco                           State: CA               Zip Code: 94123

Prisoner Inmate or A Number (if applicable):

Signature                                                               Date December 27, 2019
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 4:17-cv-00904-JST Document 135 Filed 12/27/19 Page 2 of 4




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Lil' Man In The Boat, Inc.


Name(s) of counsel (if any):
Ongaro PC
David R. Ongaro


Address: 1604 Union Street, San Francisco, CA 94123
Telephone number(s): (415) 433-3900
Email(s): dongaro@ongaropc.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
City and County of San Francisco and San Francisco Port Commission, operating
under the title Port of San Francisco; Elaine Forbes, Peter Dailey, Jeff Bauer, and
Joe Monroe
Name(s) of counsel (if any):
Dennis J. Herrera; Tara M. Steeley
City Attorney; Deputy City Attorney


Address: City Hall, Room 234, 1 Dr. Carlton B. Goodlett Place, SF CA 94102
Telephone number(s): (415) 554-4655
Email(s): Tara.Steeley@sfcityatty.org


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        Rev. 12/01/2018
         Case 4:17-cv-00904-JST Document 135 Filed 12/27/19 Page 3 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         Rev. 12/01/2018
                                          Case 4:17-cv-00904-JST Document 135
                                                                          133 Filed 12/27/19
                                                                                    12/17/19 Page 4
                                                                                                  1 of 4
                                                                                                       1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LIL' MAN IN THE BOAT, INC.,                        Case No. 17-cv-00904-JST
                                                        Plaintiff,
                                   8
                                                                                            JUDGMENT
                                                 v.
                                   9
                                                                                            Re: ECF No. 127
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On November 26, 2019, this Court entered an Order Denying Plaintiff’s Motion for

                                  14   Summary Judgment and granting Defendants’ Motion for Summary Judgment. ECF No. 127.

                                  15   Defendants moved for summary judgment on the Tonnage Clause, the Commerce Clause, and the

                                  16   Rivers and Harbors Act. The alleged violations of those laws formed the basis of each of

                                  17   Plaintiff’s remaining claims for: (1) the Civil Rights Act, 42 U.S.C. § 1983; (2) Declaratory and

                                  18   Injunctive Relief; and (3) Unjust Enrichment. This Court found in Defendants’ favor on its cross-

                                  19   motion for summary judgment. As a result, this action, including each of Plaintiff’s claims, is

                                  20   dismissed on the merits.

                                  21          NOW, THEREFORE, THE COURT HEREBY ORDERS that judgment shall be entered in

                                  22   favor of Defendants the City and County of San Francisco and San Francisco Port Commission,

                                  23   operating under the title Port of San Francisco, and against Plaintiff Lil’ Man in the Boat. Costs

                                  24   are awarded to Defendants as the prevailing party.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 17, 2019
                                                                                       ______________________________________
                                  27                                                                 JON S. TIGAR
                                                                                               United States District Judge
                                  28
